Citation Nr: 1311313	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-41 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for pseudofolliculitis barbae.

2.  Entitlement to a compensable disability rating for residuals of ingrown toenails of the left great toe.

3. Entitlement to a compensable disability rating for hypertension.

4.  Entitlement to a disability rating in excess of 10 percent for chondromalacia, status post anterior cruciate ligament reconstruction, with residual scars, left knee.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral shoulder disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Veteran testified at a Board hearing in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  Also, at the hearing, the Veteran submitted additional evidence to the Board, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).

At the Veteran's May 2011 hearing, the Veteran presented testimony concerning the worsening of his right great toe disability.  As the issue of entitlement to a compensable disability rating for residuals of ingrown toenails, right great toe has not been considered by the agency of original jurisdiction (AOJ), 
it is not properly before the Board at this time and that matter is referred to the AOJ for appropriate action.

The decision below addresses the issues of whether new and material evidence has been submitted to reopen previously denied claims of service connection for bilateral rotator cuff pain, mechanical low back pain, and sinusitis.  The underlying claims of entitlement to service connection for mechanical low back pain and sinusitis, as well as issues of entitlement to compensable and increased ratings for the Veteran's pseudofolliculitis barbae, left great toe disability, hypertension, and left knee disability are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  By a March 1999 decision, the RO denied service connection for bilateral shoulder disability, characterized as rotator cuff pain; low back disability, characterized as mechanical back pain, and sinusitis; the Veteran did not appeal this denial.  

2.  In a June 2000 decision, the RO denied confirmed the previous denial of service connection for low back disability, characterized as mechanical back pain; the Veteran did not appeal this denial.  

3.  Evidence received since the Veteran's claim of service connection for bilateral shoulder disability was last previously denied does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the underlying claim.

4.  Evidence received since the Veteran's claim of service connection for low back disability and sinusitis were last previously denied relates to an unestablished fact necessary to substantiate the Veteran's service connection claims, and it raises a reasonable possibility of substantiating the underlying claims.


CONCLUSIONS OF LAW

1.  The March 1999 and June 2000 RO decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1998 & 1999).

2.  New and material evidence has not been submitted to reopen the claim of service connection for bilateral shoulder disability, characterized as rotator cuff pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence has been submitted to reopen the claim of service connection for low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  New and material evidence has been submitted to reopen the claim of service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

As will be discussed in further detail below, the Veteran's claims of service connection for a low back disability and sinusitis are being reopened and the underlying claims, as well as the Veteran's claims for compensable and increased ratings, are being remanded.  Accordingly, the discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) in this case is limited to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral shoulder disability.

The VCAA codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran's application to reopen his claim of service connection of bilateral shoulder disability was received in July 2008.  In September 2008, the RO sent to the Veteran a letter notifying him that his claim of service connection for a bilateral shoulder disability was previously denied in March 1999 because the evidence failed to show a currently diagnosed shoulder disability.  He was informed that he needed to submit new and material evidence and was advised of the definition of such.  He was further advised of VA's duty to assist and of his responsibilities in the adjudication of his claim.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.

The Veteran has not disputed the contents of the VCAA notice letter in this case.  Further, the Board finds that the September 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Kent, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, VA treatment records, private medical records, lay statements, and statements from the Veteran.  The Veteran also presented testimony before a member of the Board.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to the issue of whether new and material has been received to reopen his previously denied claim of service connection for a bilateral should disability.  The Board is also unaware of any such evidence.  In this regard, the Board notes that the Veteran has alluded to the existence of additional VA treatment records.  However, as the Veteran has testified that he has not been diagnosed with any specific shoulder disability and had not indicated that the VA treatment records contain potentially material evidence, the Board finds no basis to remand the matter to obtain the more recent VA treatment records.

The Veteran was not afforded a VA examination in connection with his petition to reopen.  The duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, new and material evidence has not been submitted and the Veteran's claim of service connection for a bilateral shoulder disability will not be reopened; therefore, an examination is not required.  



II.  Petition to Reopen Previously Denied Claim

The Veteran originally filed a claim of service connection in December 1998 for, among other things, bilateral rotator cuff pain, mechanical low back pain, and sinusitis.  In March 1999, the RO denied those claims on the basis that they were not well grounded.  In March 2000, the Veteran filed a notice of disagreement (NOD) as to the March 1999 denial of service connection for a low back disability; the NOD did not encompass any other issue decided by the RO in its March 1999 decision.  Along with his NOD, the Veteran submitted medical evidence showing diagnoses of sacroiliac arthropathy and lumbosacral sprain.  A rating decision denying service connection for a low back disability due to a lack of nexus evidence was issued in June 2000.  A statement of the case was issued that same month, after which the Veteran failed to perfect an appeal to the Board by filing a VA Form 9 (Appeal to the Board of Veterans' Appeals).  Accordingly, the March 1999 and June 2000 RO decisions became final as to the Veteran's claims of service connection for left and right rotator cuff pain, mechanical low back pain, and sinusitis.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1998 & 1999).

As a result of the finality of the March 1999 and June 2000 rating decisions, the Veteran's claims of service connection for bilateral shoulder disability, low back disability, and sinusitis may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2012).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the 

claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id at 118, 124 (Lance, J. concurring).  

Turning first to the Veteran's claim of service connection for a bilateral shoulder disability, the relevant evidence of record at the time of the March 1999 RO decision included that the Veteran STRs, which showed complaints of shoulder pain in service, but failed to demonstrate any diagnosed shoulder disability and the report of a January 1999 VA examination that noted the Veteran's complaints of intermittent shoulder pain with weather changes and indicated normal x-rays and clinical examination of the Veteran's shoulders.  In its March 1999 decision, the RO denied service connection for a bilateral shoulder disability because the evidence failed to demonstrate a permanent residual or chronic shoulder disability that was incurred in service and still existed.

Since the March 1999 RO decision, the new evidence that has been added to the record includes:  VA treatment records; private medical records, buddy statements; and statements from the Veteran, to include his May 2011 hearing testimony.  Notably, none of the evidence associated with the record since the March 1999 RO decision reveals a diagnosed shoulder disability.  Although the treatment records show complaints of bilateral shoulder pain, they do not reflect the presence of any shoulder disability and pain alone does not in and of itself constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  Indeed, x-rays taken August 2008 were negative for any evidence of an acute fracture, dislocation, degenerative changes, or abnormal soft tissue calcification.  Further, the Veteran himself testified during his May 2011 hearing that he had not been clearly diagnosed as having any particular shoulder disability to which his complained of pain is attributable.  The submitted buddy statements from fellow servicemen similarly fail to identify a shoulder disability.  Rather, the statements confirm that the Veteran had problems with shoulder pain in service, which evidence was existent at the time of the March 1999 RO decision as complaints of bilateral shoulder pain were documented in the Veteran's STRs. 

Based on the above review, the Board finds that the evidence submitted since the March 1999 RO decision does not constitute new and material evidence with respect to the Veteran's previously denied claim of service connection for a bilateral shoulder disability.  Although the evidence is new because it was not previously before VA decision makers, it is either cumulative of evidence of record before the RO in March 1999, or does not relate to an unestablished fact necessary to substantiate the Veteran's service-connection claim.  Specifically, the evidence before the RO in March 1999 did not reflect the presence of a shoulder disability to account for the Veteran's complained of shoulder pain.  As the new medical records and lay statement note only complaints of shoulder pain and none of the evidence identifies a shoulder disability, the Board finds that the new evidence is cumulative and redundant of previously submitted evidence and therefore does not relate to an unestablished fact necessary to substantiate the claim of service connection for a bilateral shoulder disability, and it does not raise a reasonable possibility of substantiating the claim.  The newly submitted evidence also does not trigger VA's duty to assist, as it fails to demonstrate a current disability, which is required to trigger VA's duty to provide a medical examination.  See Shade, supra; see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (discussing when VA is required to provide a medical examination).  The Veteran's continued complaints of shoulder pain, without some additional evidence suggesting the presence of disability related to service, is insufficient to trigger VA's duty to provide a medical examination.  

Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claim of service connection for a bilateral shoulder disability must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Turning to the issues of whether new and material evidence has been received to reopen the Veteran's previously denied claims of service connection for a low back disability and sinusitis, the Board notes that the sinusitis claim was previously denied because the evidence failed to establish a current diagnosis.  Indeed, the report of a January 1999 VA examination noted normal x-rays and clinical examination of the Veteran's sinuses was normal.  The Veteran's claim of service connection for a low back disability was ultimately denied because the evidence failed to show a currently diagnosed low back disability that was attributable to service.  

Evidence associated with the record since the Veteran's low back and sinusitis claims were last denied includes VA treatment records, VA examination reports, and lay statements, to include the Veteran's May 2011 hearing testimony.  Notably, the Veteran's VA treatment records contain diagnoses of, and show treatment related to, nasal polyps and allergic rhinitis.  The Veteran's medical records also include the report of an August 2010 VA examination wherein it was noted that x-rays were unremarkable for any clinically significant radiographic abnormalities of the spine; a private medical record containing an impression of low back pain, lumbar intervertebral disc syndrome without myelopathy, lumbar osteoarthritis, and lumbar radiculitis; and an October 2005 VA treatment record showing an assessment of chronic low back pain more likely than not related to service.  

The Board further notes that the during his May 2011 hearing, the Veteran discussed the fact that his sinus symptoms intensified while serving overseas in the Persian Gulf and asserted his belief that his current symptomatology may be related to that overseas service.  The Veteran also stated that he did not have back problems until he suffered a left knee injury in service that resulted in his currently service-connected left knee disability.  The lay evidence of record also includes a statement from a fellow servicemember who indicated that while serving with the Veteran overseas in the Persian Gulf, he had known the Veteran to develop problems with his sinuses.  

Upon review of this evidence, the Board finds that the Veteran's claims of service connection for a low back disability and sinusitis must be reopened.  This is so because the evidence associated with the record since the prior denial of the Veteran's claims suggests that the Veteran and may have current sinus and back disability attributable to service.  

As evidence of a currently diagnosed sinus condition and of a nexus between the Veteran's back symptomatology and service was not previously of record when the prior decision was made, this newly submitted evidence constitutes new and material evidence.  The evidence is not dispositive of the service connection issue, but it nevertheless relates to unestablished facts necessary to substantiate the underlying claims of service connection for a low back disability and sinusitis and it raises a reasonable possibility of substantiating the claims.  Accordingly, the claims of service connection for a low back disability and sinusitis are reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence to reopen a claim of service connection for bilateral shoulder disability has not been received, the claim to reopen is denied.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  To that limited extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a sinusitis is reopened.  To that limited extent, the appeal is granted.


REMAND

With regard to the Veteran's "reopened" claims of service connection for a low back disability and sinusitis, the Board finds it necessary to obtain medical examinations and opinions in connection with those claims, as the evidence of record is insufficient to render decisions on the claims.  See 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim"); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant case, however, because the record reflects that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317, which provides that service connection may be warranted for veterans with service in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2012); see 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, laypersons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi-symptom illness.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7)(i-iii).  

The Board notes that the Veteran's STRs show complaints in service related to nasal symptoms and that on his August 1998 report of medical history, the Veteran indicated allergic rhinitis.  His VA treatment records show a history of nasal polyps and allergic rhinitis.  Given that the Veteran has a current diagnosis of allergic rhinitis and that the Veteran has indicated sinus symptoms extant since service, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  

Further, in light of the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War, the Board finds that the evidence of record raises a question as to whether the Veteran's symptoms are manifestations of an undiagnosed illness, as the Veteran's back and sinus symptoms are precisely the type of symptoms mentioned in 38 C.F.R. § 3.317(b).  Accordingly, the Board finds that the Veteran must be afforded a VA examination that fully assesses the Veteran's claims of service connection a low back disability and sinusitis, including his currently diagnosed allergic rhinitis, as the evidence of record does not contain sufficient medical evidence to decide these claims.  38 U.S.C.A § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that the Veteran has asserted that his low back pain may be related to/or aggravated by his service-connected left knee disability.  Thus, as part of the examination to be afforded on remand, if the Veteran is diagnosed as having a low back disability, the examiner should consider whether his service-connected left knee disability has caused or made chronically worse any diagnosed low back disability.  

Concerning the Veteran's claims for compensable and increased ratings for his service connected pseudofolliculitis barbae, residuals of ingrown toenails, left great toe, left knee chondromalacia, and hypertension, the Board notes that the last VA compensation examinations addressing these disabilities were conducted in October 2008.  During his May 2011 hearing, the Veteran reported a worsening of those disabilities since that time.

VA's duty to assist a claimant includes, in appropriate cases, the duty to provide a thorough and contemporaneous medical examination and an adequate medical opinion.  See 38 U.S.C.A. § 5103A(d)(2).  Here, in consideration of the statements made by the Veteran during his May 2011 hearing, the Board finds that remand of the Veteran's increased rating claims is necessary for the Veteran to be scheduled for additional VA examinations to determine the current severity of his service-connected pseudofolliculitis barbae, residuals of ingrown toenails, left great toe, left knee chondromalacia, and hypertension, as it appears that the Veteran has experienced an increase in the severity of those disabilities since the October 2008 VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2012) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  Examinations are also necessary given that more than four years have passed since the most recent compensation examinations were conducted.  The evidence has become stale, at least as it pertains to the current level of disability.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Send to the Veteran a corrective VCAA notice letter with regard to the issues of entitlement to service connection for sinusitis, to include as a result of an undiagnosed illness, and entitlement to service connection for a low back disability, to include as a result of an undiagnosed illness and as a result of a service-connected disability.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  Following receipt of that information, the AOJ should contact the facility in question, with a request that copies of any and all records for the Veteran be provided to the AOJ.  The Veteran should be requested to sign an authorization for release of private medical records to VA, if necessary.

The Veteran has reported continued treatment at the Orlando, Florida, VA Medical Center (VAMC).  The AOJ should ensure that all pertinent treatment records from the Orlando VAMC, or any other VA facility identified by the Veteran, especially those dated since 2009, have been obtained and associated with the claims folder. 


3.  Then, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of his claimed low back pain and sinus symptomatology.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the evaluation report.  All necessary testing should be completed.  

All pertinent pathology shown on examination should be annotated in the evaluation report.  After a careful review of the claims folder, including consideration of physical examination and any objective testing results, the examiner should identity whether the Veteran's complaints of low back pain and/or sinus symptoms, to include polyps, can be attributed to any diagnosed disability, to include allergic rhinitis, and, if so, opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any currently diagnosed disability manifested by low back pain and/or sinus symptoms, to include polyps and allergic rhinitis, had its onset during the Veteran's active duty or is otherwise causally or etiologically related to his active service or any incident therein.  

The examiner should also indicate whether there is a 50 percent probability or greater that any disability manifested by low back pain was caused, or aggravated (chronically worsened) by the Veteran's service-connected left knee disability.  If aggravation is found, the examiner should specify what measurable degree of the low back disability represents a permanent increase in its severity caused by the Veteran's left knee disability.  

If the Veteran's complaints of sinus symptoms and/or low back pain cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of a chronic disability resulting from an undiagnosed illness related to any confirmed Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.  In addition, the examiner should opine as to whether any associated symptoms are manifested by a degree of 10 percent or more.  In addressing this matter, the examiner should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

All examination results, along with the complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  After the development in paragraphs 1 and 2 above is completed, schedule the Veteran for an examination in connection with his claim for a compensable rating for his service-connected pseudofolliculitis barbae.

The examiner should review the claims file prior to examining the Veteran, and should opine as to the current level of severity of the Veteran's pseudofolliculitis barbae.  The examiner should note the affected areas and any present disfigurement, and should detail any residual scarring associated with the condition.  All necessary tests should be conducted by the examiner, and all conclusions must contain a supporting rationale.

5.  After the development in paragraphs 1 and 2 above is completed, schedule the Veteran for an examination in connection with his claim for a compensable rating for his service-connected hypertension.  The examiner should review the claims folder and conduct any necessary testing.  The examiner should make all findings necessary to apply the rating criteria.

6.  After the development in paragraphs 1 and 2 above is completed, schedule the Veteran for an examination in connection with his claim for a compensable rating for his service-connected residuals of ingrown toenails, left great toe.  The examiner should review the claims folder, examine the Veteran, and make all findings necessary to apply the rating criteria, paying particular attention to assessing whether the left great toe disability would be considered moderate, moderately severe, or severely disabling.  In this regard, the examiner should consider the Veteran's subjective complaints related to his left great toe disability.

7.  After the development in paragraphs 1 and 2 above is completed, schedule the Veteran for an examination in connection with his claim for an increased rating for his service-connected chondromalacia, status post anterior cruciate ligament reconstruction, with residual scars, left knee.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected left knee disability.  The examiner should comment on any arthritis and its relationship to service-connected disability.  The examiner should also describe any lateral instability or recurrent subluxation as nonexistent, "slight," "moderate," or "severe."  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should report the ranges of motion for the left knee and state whether the Veteran's service-connected left knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  All opinions should be set forth in detail and explained in the context of the record.

8.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal.  Adjudication of the Veteran's claims of service connection for sinusitis and a low back disability must include consideration of whether any such disability is the result of an undiagnosed illness.  The readjudication of the Veteran's low back claim should also include consideration of whether the Veteran is entitled to service connection on a secondary basis.  In readjudicting the Veteran's increased rating claims, the AOJ should also consider the potential applicability of staged ratings should be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  Thereafter, the case should be returned to the Board for further appellate review.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


